Military fay; statute of limitations. — Plaintiff was given a general discharge on January 8, 1953, for unsuitability under the provisions of Air Force Regulation 39-16. He claims his discharge was illegal and seeks either or both active duty pay to the date of the expiration of his term of enlistment 'and dis'ablity retirement pay; Veterans Administration disability compensation; and a determination by this court that he is entitled to a medical discharge. Defendant has moved for summary judgment on the grounds that any claim for disability retirement pay is barred by 28 U.S.C. § 2501; or, in the ¡alternative, plaintiff has not had his claim for disability retired pay determined by a proper board; any claim for active duty pay is barred by 28 U.S.C. § 2501; this court has no jurisdiction over the denial of any benefits administered by the Veterans Administration or to order the Secretary of the Air Force to change the character of plaintiff’s discharge. Upon consideration of defendant’s motion, together with the opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claims are barred by the statute of limitations, 28 U.S.C. § 2501. ¡On October 3,1969, the court ordered defendant’s motion granted, and dismissed the petition.